[vn powen\ ycapilals

Sunrise 50MW Photovoltaic Power Plant

Matraq, Jordan
Environmental and Social Impact Assessment

Volume 1 — Non-Technical Summary

Prepared for:
ACWA Power

April 2016

5 Capitals Environmental and Management Consulting
PO Box 119899, Sheikh Zayed Road, Dubai, UAE
Tel: +971 4 343 5955 Fax: +971 4 343 9366
Poem BHcapilals

Document Information

Sunrise SOMW Photovoltaic Power Plant, Mafraq, Jordan

1305/001/015

Environmental and Social Impact Assessment - Volume 1

ACWA Power

Max Burrow

Ken Wade

Document Control

J 25.04.16 Volume 1 SJB MKB KRW
Volume 1 — Addressing
2 09.05.16 comments from EBRD SJB MKB KRW
Volume 1 — Addressing
3 12.05.16 further comments from SJB MKB KRW
EBRD
‘Sunrise SOMW Solar PV Project
2

ESIA Volume 1, April 2016
Poem Hyeapilals

1 PROJECT DESCRIPTON

1.1 Key Project Information

ACWA Power intends to develop a S5O0MW Photovoltaic (PV) Power Plant known as the
‘Sunrise’ project, within King Hussein Development area (KHBTDA) in Mafraq, Jordan. The
Project will generate 50MW of renewable energy to be connected to the national electrical
grid.

5 Capitals Environmental & Management Consulting has been appointed by ACWA Power
to undertake an Environmental & Social Impact Assessment (ESIA) in order to gain project
approval locally from the Jordanian Ministry of Environment (MoE), as well as ensuring that
the project can demonstrate compliance with the necessary requirements for project
finance lending for the prospective lenders, specifically the European Bank for

Reconstruction and Development (EBRD).

The ESIA comprises 4 Volumes. This is Volume 1 which provides a non-technical summary of
the ESIA. Volume 2 includes the main ESIA text, baseline data interpretation, assessment and
mitigation measures. Volume 3 provides an outline Environmental and Social Management

and Monitoring Plan (ESMMP), whilst Volume 4 presents the supporting appendices.

1.2. Description of the Project

The proposed Project is to be located within the King Hussein Bin Talal Development Area
(KHBTDA) in the Mafraq Governorate in the northwest of Jordan, (approximately 70km north
east of Amman). The KHBDA is intended as a world class industrial and logistics hub with a

substantial area set aside for solar power generation.
The KHBTDA has 3 individual plots assigned for solar power projects:
e Plot $1, the Sunrise Project, being developed by ACWA Power.

e Plot $2, being developed by Fotowatio Renewable Ventures.

e Plot $3 (a and b parts), being developed by Fotowatio Renewable Ventures.
Each project is to generate 50MW and has a similar delivery schedule. This ESIA has been
developed specifically for the Sunrise project to be developed at plot $1.

The project site and its context in relation to the KHBTDA and neighbouring PV projects is

shown overleaf.

Sunrise SOMW Solar PV Project
ESIA Volume 1, April 2016 3
fi Sieh Hcapilals

Figure 1-1 Project Area

Sunrise PV Project

Figure 1-2 Sunrise Project in Context with the KHBTDA

Sunrise SOMW Solar PV Project
ESIA Volume 1, April 2016 4
Poem Hyeapilals

The Project will alleviate some of Jordan's high dependence on imported fossil fuels, and
support energy diversification and sustainable development in Jordan providing power

directly to the national grid.

The proposed 50MW PV plant will consist of numerous PV cells within modules arranged in
arrays upon tracked mounting structures across the proposed site to ensure the most efficient
alignment to capture solar radiation. Besides the solar arrays, the projects ancillary facilities

will include:

e¢ asecurity fence;

e secured gatehouse;

e inverter stations including transformer and switchgear;

e interconnection facilities including interconnection switchgears, SCADA equipment
and control room;

e internal access roads and short connection to the KHBTDA internal road network.
Associated Facilities

e = The project will include a connection to the local water network already established
within KHBTDA.
e Power generated from the project will be transmitted via an underground 34 kV

cable to the existing NEPCO substation within the north west of the KHBTDA.

The project is anticipated to take 6 months to complete construction with an additional 2

months for commissioning.

The location of the KHBTDA provides strategic value being located at the nexus of a modern
highway network that links Jordan, Syria, Iraq and Saudi Arabia. The project site also receives
some of the highest levels of solar radiation in the region, maximising the efficiency of any

solar energy capture projects.

The location of the plant, land provision and the requirement for the generation of S0MW
through solar PV were established by KHBTDA according to the prepared in 2008 masterplan.
Given that the project was awarded through a competitive bidding process, there has been
no opportunity for the consideration of an alternative project site or alternative means of
power generation. However, the project has undergone a vigorous design process and
comparison of the technological alternatives in order to identify the most efficient
arrangement and positioning of solar panels to enable the generation of SOMW from a

relatively small parcel of land.

Sunrise SOMW Solar PV Project
ESIA Volume 1, April 2016 5
Poem Hyeapilals

1.3. Description of the local environment and baseline conditions

The project site is predominantly open, flat unused land with a slight slope from north to
south. A high voltage power line runs through the northern most section of the site.
Historically, parcels of land have been used for grazing of small livestock and crops
harvesting; there is evidence of plough marks and occasional herds presence on the land.
Please note, there is no water source for livestock within the project footprint or immediate

project area.

The site soils are fine, consolidated sandy loam, giving a distinctive orange/brown colour.
Vegetation is limited to sparse patches of shrub species common to the area and sporadic

patches of poorly developed barley from past agricultural use.

In general, vegetation is limited at the site and typically consists of common and native arid
species, with few patches of natural re-growth following the cease of agricultural activities.

Equally, little natural vegetation is present throughout the wider KHBTDA.

The village of Zbaidiyeh abuts the northern boundary of the site, a small graveyard
associated with this village lies adjacent to the northern boundary of the projects area. There
is a substation to the north of the KHBTDA, and there is a wastewater treatment plant (WWTP)
in the south of the KHBTDA landholding. An air base operated by the Royal Jordanian
Airforce is situated to the south of the KHBTDA approximately 2km form the project site, with

current operations limited to military aircraft.

There are no known protected or environmentally valuable designated areas affiliated with
the project site (the closest being Mafraq Plains Important Bird Area (IBA) located

approximately 7km to the north west).

The Mafraq region has a mid-latitude desert/ arid cool climate. Annual mean temperatures
are 17.5 °C with a mean high of 25°C in the summer and a mean low of 7°C in the winter.
Total annual precipitation averages 150 mm. On average there are 3435 hours of sunshine

per year.

1.4 Extent of ESIA Work Undertaken

This ESIA has been prepared in accordance with the requirements of the Jordanian
“Environmental Protection Law No. 52 of 2006", the “Environmental Impact Assessment

Regulation No. (37) of 2005" and the EBRD Performance Requirements (2014).

A Terms of Reference/Environmental Scoping Report was prepared and submitted to the
Jordanian MoE and EBRD in March 2016. The MoE approved the ToR without comments,

whilst some comments were received from EBRD by email. Such comments have been

Sunrise SOMW Solar PV Project
ESIA Volume 1, April 2016 6
Poem Hyeapilals

suitably addressed in the ESIA. Further comments from EBRD and their advisors were received

via a conference call in regard to the project, as well as during the site visit in April 2016.

Site surveys and/or assessment have been undertaken for air quality, water quality and
drainage, noise and vibration, soil geology and groundwater, waste management, ecology,
social and economic issues, community health safety and security, worker conditions and
occupational health and safety, traffic and transportation, archaeology and cultural

heritage, landscape and visual impacts; as reported in this ESIA.

A consultation exercise was undertaken in April 2016 and included the following key

stakeholders:

e = Jordanian Ministry of Environment.

e Jordanian Ministry of Tourism and Antiquities, Department of Antiquities.

e Royal Society for the Conservation of Nature.

e Local Community Representatives (including government departments, local
residents and members of a local tribe)

e ‘Mafraq Development Corporation’ for King Hussein Bin Talal Development Area.

e Royal Jordanian Air Force (RJAF).

e = Jordanian Military Headquarters

e Department of Antiquities

Consultation was undertaken through bilateral meetings and included 11 community
representatives (undertaken at associated local government offices) and 4 members of the

Al Mazawdeh tribe (undertaken at the site).

During consultation, the general attitude towards the project was positive. There are
expectations from the local community that the project will provide opportunities for

employment and social development.

2 SUMMARY OF MAIN ENVIRONMENTAL IMPACTS OF THE PROJECT
Air quality

There are no existing contributions to air pollution within the proposed project site. Baseline
monitoring has confirmed that concentrations of key pollutants (Nitrogen Dioxide, Sulphur
Dioxide, Carbon Monoxide, Particulates) are low and are easily compliant with national

standards and lender requirements (EC Directive 2008/50/EC) for ambient air quality.

Temporary construction impacts are likely to be associated with plant/vehicle emissions and
increased dust generation, particularly upon the community to the north of the site. Such

impacts are common to construction activities and can be appropriately managed through

Sunrise SOMW Solar PV Project
ESIA Volume 1, April 2016 7
Poem Hyeapilals

the implementation of best practices via a robust Construction Environmental & Social
Management Plan (CESMP).

The plant will not have any direct operational emissions. Few and infrequent vehicle

movements for maintenance activities will be the only emissions source.

Projected carbon emission savings from utilising solar to generate SOMW as opposed to
traditional fossil fuel power generation is in the order of 79,100 tons per year (when
compared with the Jordanian national average carbon emissions for power generation from

fossil fuels).

Water Quality and Drainage

There are no water bodies within or adjacent to the project area. Potential temporary
construction impacts associated with management of storm water and wastewater
management are common to any construction site and can be appropriately managed

through mitigation measures to be detailed in the CESMP.

During operation the cleaning of solar panels is anticipated to use 1350m% of water per year.
Cleaning of solar panels shall be restricted to the use of clean waters that do not pose risk to
the environment. Water will be supplied by a connection from the KHBTDA potable water

network. Water residues from cleaning activities will be minimal and left to evaporate.
Noise and Vibration

There are no major contributions to noise and vibration within the site of proposed works and
immediate site area during the operations, and the levels will be in compliance with

Jordanian norms.

Temporary impacts are likely to be associated with equipment and vehicle requirements
during construction. Given the proximity of the residential area to the north of the project,
there is potential for construction noise to exceed national and international standards for
residents at this location. Such impacts are temporary and common to construction sites.
These impacts will be appropriately managed by best practices for noise mitigation, to
include restrictions on working hours for noisy activities, appropriate plant/equipment
selection and notification to local residents of certain activities. In addition, noise monitoring
will be required to check compliance with the applicable standards. Where exceedances

are identified, additional mitigation for the construction phase shall be considered.

Operational noise will be minimal and will primarily be attributable to operation of
transformers, inverters, air conditioning unit and infrequent vehicle use for maintenance. No

discernable impacts for local residents are anticipated.

Sunrise SOMW Solar PV Project
ESIA Volume 1, April 2016 8
Poem Hyeapilals

Soil Geology and Groundwater

Site visits to date have not identified any areas of the site that may be subject to historical soil
contamination. Soil analysis did identify one spot location with low levels of Total Petroleum
Hydrocarbons, an isolated instance, with no other such observations. Geology within the
project area is typical for the region comprising limestone deposits, chert and marl.
Groundwater is anticipated to be several hundred meters below ground level (well below

any excavation requirements associated with the project).

Temporary potential impacts on soil associated with construction are likely to be a result of
leaks, spills and/or poor site management. Such impacts are common to any construction

site and can be appropriately managed through a robust CESMP.

During operation, risks associated with stores of fuels, oils and sanitary wastewater (in septic
tanks prior to connection to the KHBTDA sewerage network) will be appropriately managed

through a robust Operational ESMP.

Waste Management

Waste streams associated with the construction phase are anticipated to be restricted to
those commonly associated with construction activities and civils works, primarily topsoil, inert
and non-hazardous wastes. The fraction of hazardous waste will be minimal and may include
small quantities of solvents, oils, resins, paints, and other common construction wastes. Waste
management during construction will be managed through a Waste Management Plan
consistent with the CESMP, which shall include an auditable process for the transport and

disposal of all waste streams.

The project will not generate notable quantities of any wastes during operation. Waste
management will be required for wastes associated regular maintenance, and domestic
wastes from maintenance workers. Installed solar panels are expected to have a lifespan in
excess of 25 years. All wastes shall be disposed of at an appropriate licensed waste facility.
As no more than 8 employees are anticipated during operation, waste quantities will be

minimal, but nonetheless controlled through the best practices via the OESMP.

Biodiversity

Ecology at the project site is consistent with that of the local area in Mafraq and the Irano-
Turanian Biogeographic region. The site has little evidence of wildlife activity and biodiversity
is minimal. A total of 4 sparse common floral species were identified (Anabasis sp.,
Centaurea pseudosinacia, Onopordon ambigum, Hordum sp). No tracks, foraging remains,

faeces have been identified, however a rodent (Dipodillus dasyurus) common to the Irano-

Sunrise SOMW Solar PV Project
ESIA Volume 1, April 2016 9
Poem Hyeapilals

Turanian region was seen onsite. An abandoned burrow was found towards the northern

extent of the site likely to be associated with Red Fox, (common to the region).

Consultation with the Royal Society for the Conservation of Nature (RSCN) did not identify

any sites or species of conservation concern that could be influenced by the project.

Risks associated with the killing and injury of native fauna during construction will be

managed through a robust CESMP.

Increased water availability during operation (from panel cleaning) could result in marginal
increases in pioneer vegetation and possible increase in numbers of small mammals, no
associated discernable impacts are anticipated. Annual ecological monitoring shall be
included as part of the OESMP.

Social and Economic Issues

The project is anticipated to provide national social and economic benefits attributable to
the increased availability of a renewable energy source. The construction phase will
introduce local opportunities for employment including roles for site operatives, semi-skilled
positions and engagement with local contractors. The construction phase will also provide
opportunity for dissemination of skills, education and increased sales for local retail and

service industries.

Opportunities for employment during the operational phase will be limited as only 8 full time

positions are required.

Negative impacts could arise from population influx during construction placing increased
demands on local services. A total of 300 employees are anticipated for the construction
phase, a sizable increase in number for a sparsely populated area. Options for worker
accommodation are still being explored and discussions ongoing with Mafraq Development
Corporation (MDC). Worker accommodation shall be established in accordance with

International Labour Organisation (ILO) standards and guidance published by EBRD and IFC.

The locals from Al-Zbadiyeh Village periodically use lands throughout the area for growing
fodder and grazing. This includes small parcels of land within the project area which will no
longer be accessible as a result of the project. It is noted that the locals do not own this land
nor is it Communal land, the land in question is under ownership of MDC who allow the locals
access at present. Consultation with the local community has raised no specific concerns
over this issue and there have been no requests or concerns over making other lands
available. There is alternative land of similar quality to the North and East of the KHBTDA

(adjacent to Al-Zbadiyeh Village) that is to remain undeveloped. Despite consultation during

Sunrise 50MW Solar PV Project
ESIA Volume 1, April 2016 10
Poem Hyeapilals

the ESIA not identifying any concerns over MDC land not being available for growing fodder

and grazing, should grievances be raised in the future, further assessment will be undertaken.

Consultation with the Royal Jordanian Airforce and KHBTDA has not raised any significant
concerns. Consultation with local community representatives identified general support for
the project with the expectation that the development may include job opportunities,
capacity building and training programs. The CESMP and OESMP for the project shall identify
opportunity for employment and engagement with the local community in-line with EBRD

performance requirements.

Including Sunrise, the three solar projects in the KHBTDA shall contribute to the development
of a Technical Training Centre intended to benefit the local community. An amount of 60k
JOD has been agreed and allocated (20k JOD per project), to establish the centre in
collaboration with Mafraq Development Corporation (MDC). In addition, ACWA power will
offer resources for lecture and training purpose (ACWA Power has already successfully

achieved similar programs in Saudi Arabia and South Africa).

The project is also intended to provide opportunities for employment for locals to the region.
During operations and maintenance it is planned that 8 personnel will be employed. This will
include at least 90% (7 positions) of employees to be Jordanian, with more than 30% of these
being from Mafraq (2 positions). During construction, approximately 30% (90 positions) of the
workforce should be semi-skilled and hired locally (the remaining being a mix of skilled from

Mafraq, Amman and abroad).

The required workforce during construction is relatively small, particularly wnen compared to
traditional fossil fuel power plants, or other large construction sites of a similar land mass. This
is due to the relatively simple construction process associated with solar plants requiring only
ground preparation, established foundations, placement of PV panels and installation of

associated infrastructure.

Community Health, Safety and Security

Public risks during construction have the potential to result in isolated incidents, if not
controlled (e.g. oil spills, dust, fire etc.). The construction phase may present an unwanted
opportunity for local communities to access the site, in terms of trespassing, with associated

health and safety risks.

The project will carry several low risks that could result in impacts to public safety where such
impacts are transferred or received outside of the project site. Such impacts may relate to
fire, un-warranted releases of wastewater, exposure to hazardous as well as, environmental

impacts (e.g. excessive noise, dust) and security concerns of trespassers.

Sunrise 50MW Solar PV Project
ESIA Volume 1, April 2016 n
Poem Hyeapilals

Risks to public safety will be appropriately addressed and prepared in the construction and
operational phase ‘Emergency Preparedness and Response Plan’ and training. The project
will employ its own security staff, who will provide 24*7 security control across the site and
dedicated security staff at gatehouses. Security personnel will be employed through the
O&M company and will be fully trained to act as responsible security for project, and to
appropriately engage with visitors and members of the local community in the event that

they are approached at the front gate.

Worker Conditions and Occupational Health & Safety

Common activities undertaken during construction such as the movement of heavy
machinery, excavation, handling of chemicals, etc. can all introduce significant risk to the

health and safety for the associated work force.

Unless effective systems are properly designed and implemented, worker conditions could

be poor, particularly related to site services and accommodation.

The EPC Contractor and O&M Company will implement robust and comprehensive
occupational health and safety policies, plans and teams to monitor activities. This will
include training of staff and permits to work, as well as provision of necessary personal

protective equipment.

Options for worker accommodation are still being explored and discussions ongoing with
MDC. Worker accommodation shall be established in accordance with International Labour

Organisation (ILO) standards and guidance published by EBRD and IFC.

Human resource policies and procedures will be adapted and will comply to ILO standards

to avoid instances of discrimination, inequality, forced labour and child labour as a minimum.

A grievance mechanism will be implemented at both the construction and operational

phases to receive and follow up on worker grievances.

Traffic and Transportation

Given the isolated nature of the project site, current traffic conditions and that transportation
demands are relatively minimal. Construction activities will likely lead to an increase in

vehicle flows locally, which may be noticeable within the KHBTDA.

Construction will require 2 Buses for labour transportation (Diesel) for approximately 100 days,
and 5 Heavy vehicles (trucks) for material movements during 100 days. Aqaba port will be
used to import equipment and goods, transportation through Route 15 to Mafraq and the

project site.

Sunrise 50MW Solar PV Project
ESIA Volume 1, April 2016 12
Poem Hyeapilals

Due to the existing low vehicle flows in KHBTDA, increases in traffic are unlikely to result in
congestion. Secondary impacts of additional vehicles may include impacts upon air quality
and increased noise and collision risk. The traffic impacts from the operation of the PV plant
will be minimal and limited number of vehicle movements required for day-to-day
operations. Both the CESMP and the OESMP for the project will include a traffic management
plan to alleviate impacts from traffic, and to set out specific routes for construction vehicles

the site.

Archaeology and Cultural Heritage

Consultation with the Jordanian DoA has confirmed that the site been surveyed and
inspected by the DoA and no archaeological remains on the ground have been recorded.
No evidence of cultural/archaeological artefacts, objects or structures have been identified
within the Project site during the site visits to date. A small graveyard is located
approximately 15m from northern project boundary. The DoA also identified that they have

no objection to the development of the Project.

The CESMP shall include a chance finds procedure identifying required action in the instance

that any artefacts are uncovered during construction.

Landscape and Visual Impact

The local landscape is characterised by an open and relatively flat topography, with minimal

vegetation of a low-lying nature and bright orange/brown soils.

Structures within the landscape are limited to power lines (on-site), road networks and sparse

industrial features (at distance).

The project will ultimately introduce a change to the current landscape with the principle
view of orange/brown soils, being replaced with of dark coloured flat PV arrays, As PV arrays
will not exceed 3-4m in height, views across the wider landscape are unlikely to be

significantly impacted.

Properties within the residential cluster to the north that have views to the south are likely to
receive a visual impact due to the proximity of the site (the perimeter of the site will be made
up of linked fence allowing views into the PV plant). Also, due to the location of the project
in close proximity to a military airfield, there is the potential for glare/reflection impacts from
the solar arrays upon aircraft which may be accessing the airport. The RJAF has provided a

letter to indicate their non-objection of the project.

Sunrise 50MW Solar PV Project
ESIA Volume 1, April 2016 13
Poem Hyeapilals

Outcome of consultation with representatives of the local community did not result in any
objections or requests relative to the appearance of the PV plant, nonetheless the OESMP.
will include consideration of any suitable mitigation measures to minimise visual impacts of

the plant during operation.

Panels will incorporate anti-reflective coating therefore the likelihood of any significant
impacts from glare/reflection is considered minimal. The CESMP and OESMP will include

measures for the cotrol of light pollution that will be used across the plant in the night time.

Cumulative Impacts

Operationally, the project will not result in any emissions, discharges or interference with
natural cycles. Therefore, no discernible combined impacts with other projects within the

wider KHBTDA are anticipated.

Combined impacts from concurrent construction projects (e.g. other PV plants) within the
KHBTDA are possible (traffic congestion, noise, dust impacts etc.) and the opportunity for
cumulative impacts has been considered during preparation of the ESIA. Required
construction activities for the project are relatively light and manageable through a robust
CESMP.

3 MONITORING
Volume 3 of the ESIA (Outline ESMMP) includes a framework for monitoring during the
construction and operational phases. This framework recommends specific monitoring

activities to be undertaken for the various environmental parameters outlined previously.

The project will be subject to periodic independent monitoring as per the requirements of the
lenders. The independent audits will cover on-site activities as well as reviews of ESMMP’s and
compliance documentation that has been recorded form regular monitoring activities by
the EPC Contractor and O&M Company on-site. Key mitigation measures for the projects

construction include:

e Dust suppression and control of vehicular emissions.

¢ Control of site wastewater and disposal via tankers to a licensed waste facility.

e¢ Control of noise and vibration through plant selection and operation times to
minimise disturbance to the local community.

e Pollution prevention controls for fuel and chemical storage to include appropriate
bunding and materials for emergency spill response.

e Waste management to include containment, segregation and licensed disposal.

¢ Control of lighting during night operations to prevent light pollution and disturbance.

e Ecological walkover prior to excavation activities.

Sunrise 50MW Solar PV Project
ESIA Volume 1, April 2016 14
Poem Hyeapilals

e Engagement with the local community, including a assignment of community liason
officers and a transparent grievance recording system

e Traffic management plan to minimise adverse impacts associated with traffic to and
from the site.

e Perimeter fencing and manned security gate.

Impacts relating to the projects operations are considered to be minimal and as such few
mitigation measures are deemed necessary, but have been included to the ESIA as

appropriate.

4 CONCLUSIONS
Following the implementation of the design based and additional recommended mitigation

measures, there are no impacts of a major residual significance.

The key factor that should be noted is the proximity of the residential area to the north of the
project site and the potential for adverse impacts that could result from construction
activities, specifically dust generation and noise. Mitigation of these impacts will be
dependent on the implementation of a robust CESMP as per the outlined mitigation of the

ESIA.

Besides the above, all other potential construction and operational impacts are considered
to be acceptable to meet the required standards of Jordan standards, and EBRD

requirements (i.e. European Union standards).
Full ESIA documentation is available for view at the following web address.

http://acwapower.com/project/sunrise-pv/

Should you wish to raise a comment or grievance associated with the ESIA for the Sunrise
50MW project, a grievance form and appropriate contact details are included within

Appendix A.

Sunrise 50MW Solar PV Project
ESIA Volume 1, April 2016 15
Appendix A

GRIEVANCE FORM

Please note that this form is for recording grievances/comments specifically associated with ESIA.

First Name:

Last Name:

Full Name Ol wish to raise my grievance anonymously (You can remain
anonymous if you prefer but we will not be able to contact you with

a response to your concern)

Contact Information O By Post: Please provide mailing address:

Please mark how you

wish to be contacted

(mail, telephone, e- mail). | O1 By telephone:

O By email:

Preferred Language of 0 English

Communication O Arabic

Description of Comment

/Grievance associated
with the ESIA

What would you like to
see happen to resolve

the problem?

Signature: Date:

Please send completed forms to the following address:

Michael Nates

ACWA Power Director of Corporate Responsibility & Sustainability
Sheikh Zayed Road

P.O Box 30 582, Dubai UAE

Direct: +971 4 5090 535

mnates@acwapower.com

